2022 IL App (2d) 210411-U
                                         No. 2-21-0411
                                   Order filed March 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

CHRISTOPHER DIX,                       ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 15-L-495
                                       )
RUSH-COPLEY MEDICAL CENTER, INC., ) Honorable
                                       ) James R. Murphy,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court.
       Justices McLaren and Brennan concurred in the judgment.

                                            ORDER

¶1     Held: (1) The trial court properly struck those portions of plaintiff’s affidavit attached to
             his response in opposition to defendant’s motion for summary judgment that were
             inconsistent with plaintiff’s previously proffered sworn testimony; (2) the amended
             affidavit of defendant’s general counsel was properly considered as admissible
             evidence for the purpose of summary judgment; and (3) the trial court properly
             granted defendant hospital summary judgment on plaintiff’s medical battery claim,
             as plaintiff raised no genuine issue of material fact as to whether the attending
             physicians were the hospital’s employees, actual agents, or apparent agents: the
             hospital’s disclosure form, which plaintiff signed, clearly indicated that the
             attending physicians were not.

¶2     Plaintiff, Christopher Dix, filed a pro se third-amended complaint against defendant, Rush-

Copley Medical Center, Inc. Plaintiff alleged that defendant was vicariously liable for a medical
2022 IL App (2d) 210411-U


battery committed by Dr. Donald P. Prentiss, Jr., and Dr. Cornelius K. Smith when a catheter was

inserted in plaintiff’s body during an appendectomy. Defendant moved for summary judgment

pursuant to section 2-1005 of the Code of Civil Procedure (Code) (735 ILCS 5/2-1005 (West

2020)), asserting that Drs. Prentiss and Smith were not its employees or agents (actual or apparent).

The trial court granted defendant’s motion. Plaintiff now appeals pro se, arguing that the trial court

improperly granted summary judgment in favor of defendant because there existed a genuine issue

of material fact as to whether Dr. Prentiss and Dr. Smith were employees or agents of defendant.

Plaintiff also argues that the trial court erred in (1) striking portions of the affidavit attached to his

response in opposition to defendant’s motion for summary judgment and (2) refusing to strike the

amended affidavit of defendant’s vice president of legal affairs and general counsel, which was

attached to defendant’s motion for summary judgment. We affirm.

¶3                                        I. BACKGROUND

¶4      The following is derived from the pleadings, depositions, admissions, and affidavits on

file. On March 19, 2012, plaintiff presented to an immediate-care facility complaining of

abdominal pain. Following orders given to him at the immediate-care center, plaintiff went to

defendant’s outpatient department for diagnostic imaging. Plaintiff was diagnosed with acute

appendicitis and transferred to defendant’s emergency room to undergo an appendectomy. The

appendectomy was performed by Dr. Prentiss. During the procedure, Dr. Prentiss unsuccessfully

attempted to insert a Foley catheter. Dr. Smith, a urologist, was eventually consulted to insert a

Coude catheter.

¶5      Plaintiff’s third-amended pro se complaint named only defendant and consisted of one

count of medical battery. That count alleged that despite plaintiff “explicitly inform[ing]

[defendant’s] nurses and support staff that he did not want a urinary catheter inserted into his




                                                  -2-
2022 IL App (2d) 210411-U


body,” Dr. Prentiss and Dr. Smith catheterized him without obtaining his consent. Plaintiff further

alleged that Dr. Prentiss and Dr. Smith injured his urethra while attempting to insert the catheter,

thereby causing him to seek further medical treatment to repair damage to his urinary tract. Plaintiff

asserted that defendant was vicariously liable for the medical battery of “its agents and apparent

agents,” Dr. Prentiss and Dr. Smith, in that defendant “[p]ermitted [the physicians] to perform

medical procedures on [him] which [he] expressly refused to consent.”

¶6     Defendant answered the third-amended complaint and moved for summary judgment

pursuant to section 2-1005 of the Code (735 ILCS 5/2-1005 (West 2020)). In its motion for

summary judgment, defendant acknowledged that plaintiff presented to its facility on March 19,

2012, where he underwent an appendectomy performed by Dr. Prentiss. Defendant also

acknowledged that, during the procedure, the need for a catheter arose, so Dr. Smith was consulted.

Defendant asserted that when plaintiff arrived at the emergency room, he signed a single-page

form entitled “Disclosure of Physician Employment Status” (Disclosure). The first paragraph of

the Disclosure reads:

               “Thank you for choosing Rush-Copley Medical Center and Copley Memorial

       Hospital for your health care needs. Because you may receive medical services from

       unfamiliar or unseen physicians, we believe it is important to help you understand the

       employment status of these physicians. Physicians are either employed by Copley

       Memorial Hospital, Inc. or Rush-Copley Medical Group NFP, or they are independent

       physicians. Independent physicians have been granted privileges to use the hospital’s

       facilities for the care and treatment of their private patients. You will receive a separate bill

       for the services provided by independent physicians.”




                                                 -3-
2022 IL App (2d) 210411-U


The second paragraph of the Disclosure is titled “Non-Employed Hospital-Based Physicians” and

reads:

                “Physicians providing Emergency Medicine (Emergency Department, Express

         Care and Convenient Care), Neonatology, Radiology, Anesthesiology/Pain Management

         and Pathology medical services are not agents or employees of Rush-Copley Medical

         Center, Inc., Rush-Copley Medical Group NFP or Copley Memorial Hospital, Inc. These

         physicians are employees of one of the following: EMpact Emergency Physicians, LLC

         (Emergency Medicine); Advocate Medical Group (Neonatology); Valley Imaging

         Consultants, LLC (Radiology); Guardian Anesthesia Associates, SC (Anesthesia/Pain

         Management); or Pathology Associates of Aurora, LLC (Pathology).”

¶7       Following the first two paragraphs is the heading “Employed Physicians,” under which is

printed, “Physicians listed below are either employees of Copley Memorial Hospital, Inc. or Rush-

Copley Medical Group NFP.” There follows a list in alphabetical order of 52 physicians. Neither

Dr. Prentiss nor Dr. Smith are on the list. Immediately under the list, the form continues:

         “____ (Initials) I understand that if my physician is not listed above, then he or she is not

         an agent or employee of Rush-Copley Medical Center, Inc., Rush-Copley Medical Group

         FNP, or Copley Memorial Hospital, Inc.

         I have read and understand this entire form. Any questions I had about this form and

         the important information contained in it have been answered to my satisfaction.”

         (Emphasis in original.)

Plaintiff’s initials appear in the designated space and his signature is on the Disclosure. The

Disclosure bears a handwritten date of March 19, 2012, and a handwritten time of “1433.”




                                                 -4-
2022 IL App (2d) 210411-U


¶8      Attached to defendant’s motion for summary judgment were various documents, including:

(1) the affidavit of Ryan Asmus, its vice president of legal affairs and general counsel; (2) a

transcript of plaintiff’s discovery deposition, taken on December 18, 2019; (3) plaintiff’s answers

to a request to admit facts and genuineness of documents submitted by defendant, file stamped

December 11, 2020; and (4) the discovery deposition of Dr. Smith, taken on September 4, 2020.

¶9      As pertinent here, Asmus’s affidavit stated as follows. Starting in 2011, Asmus personally

created and implemented the use of the Disclosure. The Disclosure alerts and educates patients as

to the employment status of physicians providing medical services at defendant’s facilities. The

Disclosure “is one of the very first forms presented and explained to patients by the registration

staff.” On March 19, 2012, both Dr. Prentiss and Dr. Smith were independent physicians employed

by Dreyer Medical Clinic, which was later bought by Advocate Medical Group. Defendant has

never held out to the public or plaintiff that either Dr. Prentiss or Dr. Smith were agents or

employees of defendant. Defendant took unique steps through its use of the Disclosure to ensure

plaintiff was fully informed about the independent employment status of Dr. Prentiss and Dr.

Smith. When plaintiff arrived at defendant’s facility on March 19, 2012, he executed the

Disclosure at 2:33 p.m. The Disclosure did not list Dr. Prentiss or Dr. Smith as an employee

physician. Plaintiff initialed that he understood that if a physician was not specifically named and

listed as being employed, “then he or she is not an agent or employee of [defendant].” (Emphasis

in original.)

¶ 10    As part of plaintiff’s discovery deposition, defendant questioned plaintiff at length about

the forms he reviewed and signed throughout his treatment. Plaintiff had a difficult time

remembering which forms and how many forms he signed upon his admission. For example,

plaintiff testified that he “would be guessing” when asked if he signed more than one form upon




                                               -5-
2022 IL App (2d) 210411-U


admission. When asked moments later if the only form he recalled signing was the “one” upon

admission, he stated, “That’s the one I remember. If I see a form, I can tell you if it is my signature.”

Plaintiff did not identify or describe which “one” form he remembered signing, but at the

deposition, 13 separate forms signed by plaintiff throughout his medical treatment were discussed.

Plaintiff disputed the authenticity of his signature on only one of these documents—the Consent

for Anesthesia or Pain Management Services form.

¶ 11    Defendant submitted a “Request to Admit Facts and Genuineness of Documents to

Plaintiff.” Inquiries seven through nine concerned “Exhibit C” and provided as follows:

        “7. Admit or deny that Exhibit C is a disclosure of physician employment status;

        8. Admit or deny that Exhibit C contains the Plaintiff’s signature;

        9. Admit or deny that Plaintiff signed Exhibit C[.]”

In his answers to the above inquiries, plaintiff admitted that Exhibit C is titled “Disclosure of

Physician Employment Status.” He also admitted that Exhibit C contains his signature and that he

signed Exhibit C. In response to inquiry nine, plaintiff further stated that “at the time he signed

[the Disclosure] it did not contain the handwritten time nor [sic] did the Plaintiff write the time on

[the Disclosure].” In his answers, plaintiff also denied that he signed the Consent for Anesthesia

or Pain Management Services form.

¶ 12    During his deposition testimony, Dr. Smith initially stated that in March 2012, he was

working for “Advocate.” He later stated that he was “an employee of Dreyer Medical Group which

[was] sold to Advocate and became Advocate Medical Group or Advocate Dreyer.” He also stated

that he had surgical privileges at various hospitals, including defendant’s facility. However, Smith

stated that he was not an employee of defendant in March 2012, has never been an employee of




                                                  -6-
2022 IL App (2d) 210411-U


defendant, has never received a paycheck from defendant, and has never received a W2 form from

defendant.

¶ 13    Defendant’s motion for summary judgment argued as follows. Generally, a hospital is not

liable for the negligence of a physician who is not its employee or agent. A plaintiff who seeks to

hold a hospital vicariously liable for a physician’s negligence must prove actual or apparent

agency. Dr. Prentiss and Dr. Smith were not employees or actual agents of defendant. They were

employed by Dreyer and merely held medical staff privileges at defendant’s facilities, as shown

by Asmus’s affidavit and Smith’s deposition testimony. Thus, to hold defendant liable, plaintiff

would have to rely on apparent agency.

¶ 14    Defendant continued that to establish an apparent-agency relationship, a plaintiff must

prove that (1) the hospital acted in a manner that would lead a reasonable person to conclude that

the physician was an employee or agent of the hospital; (2) if the physician’s acts created the

appearance of authority, the hospital knew of and acquiesced in them; and (3) the plaintiff acted

in reasonable reliance on the conduct of the hospital. Gilbert v. Sycamore Memorial Hospital, 156

Ill. 2d 511, 525 (1993). Defendant contended that plaintiff could not satisfy either of the first two

Gilbert criteria, known collectively as “ ‘holding out.’ ” Gilbert, 156 Ill. 2d at 525. The Disclosure

had unambiguously informed plaintiff that Dr. Prentiss and Dr. Smith were not employees or

agents of defendant. By signing the Disclosure, plaintiff acknowledged that fact. Defendant also

contended that plaintiff could not meet the reliance element of Gilbert as there was no evidence

that he had sought treatment at defendant’s facility because of its reputation or because of any

advertisements defendant made about its physicians. Instead, plaintiff was simply following the

orders of the attending physician, who recommended emergency surgery based on the results of

plaintiff’s diagnostic scans earlier that day.




                                                 -7-
2022 IL App (2d) 210411-U


¶ 15    Plaintiff filed a response to defendant’s motion to which he attached his own affidavit. In

the affidavit, plaintiff asserted that he did not go to defendant’s facility to seek treatment from any

particular physician. He further stated that prior to his arrival at defendant’s facility, he did not

know any physicians who worked there, he did not have a consultation with Dr. Smith, and he was

unaware that Dr. Smith would take part in his medical treatment. In paragraphs five and six of the

affidavit, plaintiff asserted as follows:

                “5. At no time prior to my surgery was I provided with a copy of Rush-Copley’s

        ‘Disclosure of Physician Employment Status’ form.

                6. While heavily medicated after my surgery at Rush-Copley, I recall briefly

        reviewing and signing a ‘Disclosure of Physician Employment Status’ form, but at the time,

        it did not contain a handwritten time stamp.”

¶ 16    Based primarily on the statements in his affidavit, plaintiff’s response argued that

defendant lacked sufficient information to claim that Dr. Prentiss and Dr. Smith were not its

employees, actual agents, or apparent agents. Plaintiff claimed that he could “easily prove” the

“holding out” elements because the evidence of record established that he was not informed prior

to surgery that his care would be provided by independent contractors. Plaintiff also asserted that

he could prove justifiable reliance. Plaintiff argued that the third element is satisfied “ ‘if the patient

relies upon the hospital to provide complete emergency room care, rather than upon a specific

physician.’ ” Scardina v. Alexian Brothers Medical Center, 308 Ill. App. 3d 359, 364 (1999) (citing

Gilbert,156 Ill. 2d at 525). Plaintiff argued that he satisfied the third criteria because he was relying

on defendant “for his complete medical care.”

¶ 17    Plaintiff also argued that Asmus’s affidavit did not comply with Illinois Supreme Court

Rule 191 (eff. Jan. 4, 2013). Plaintiff disputed statements in Asmus’s affidavit that the Disclosure




                                                   -8-
2022 IL App (2d) 210411-U


“is one of the very first forms presented and explained to patients by the registration staff” and that

plaintiff signed the Disclosure at 2:33 p.m. Plaintiff also disputed Asmus’s personal knowledge of

the employment status of Dr. Prentiss and Dr. Smith.

¶ 18   Defendant filed a reply to plaintiff’s response and a motion to strike the affidavit plaintiff

attached to his response in opposition to defendant’s motion for summary judgment. In its reply in

support of its motion for summary judgment, defendant, citing Asmus’s affidavit, the Disclosure,

and Dr. Smith’s deposition testimony, asserted that there was no evidence that either Dr. Prentiss

or Dr. Smith was its employee or actual agent. Similarly, defendant reiterated that there was no

evidence that Dr. Prentiss or Dr. Smith were apparent agents of defendant because defendant never

“held out” the physicians as its agents and plaintiff failed to establish that he justifiably relied on

any acts or conduct of defendant.

¶ 19   In the motion to strike plaintiff’s affidavit, defendant argued that plaintiff’s affidavit

violated Illinois Supreme Court Rule 191 (eff. Jan. 4, 2013) for two reasons. First, plaintiff’s

affidavit was in improper form. Second, plaintiff’s affidavit contradicted testimony he provided at

his deposition and in his answers to defendant’s request to admit facts and genuineness of

documents. Concerning the second point, defendant argued that, for the first time in over six years

of litigation, plaintiff asserted in his affidavit that the Disclosure was signed after the medical

procedure was performed and while he was “heavily medicated.” Defendant contended that these

allegations contradicted plaintiff’s prior deposition testimony on this topic. In this regard,

defendant maintained that plaintiff never previously raised any objection to the authenticity of the

Disclosure or to the time stamp appearing on the form and nothing in his testimony or answers

suggested that his signature was obtained after his surgical procedure or while he was “heavily

medicated.”




                                                 -9-
2022 IL App (2d) 210411-U


¶ 20   Plaintiff subsequently filed a motion to strike Asmus’s affidavit pursuant to Illinois

Supreme Court Rule 191 (eff. Jan. 4, 2013). Plaintiff’s motion reiterated the claims made in his

response to defendant’s motion for summary judgment that Asmus lacked personal knowledge of

the matters to which he attested. Plaintiff also argued that the affidavit contained unsupported

assertions, opinions, and conclusions.

¶ 21   Defendant filed a response to plaintiff’s motion to strike Asmus’s affidavit and a reply in

support of its motion to strike plaintiff’s affidavit. In its response to plaintiff’s motion to strike

Asmus’s affidavit, defendant moved to withdraw Asmus’s affidavit and file an amended affidavit.

Defendant stated that it was not filing the amendment because plaintiff’s motion to strike was

“credible or legally accurate.” Rather, it was being filed “in the interest of judicial economy and

efficiency and to avoid future attacks and make a more perfect record for [the] Court’s ruling.” As

pertinent here, Asmus’s amended affidavit stated as follows. Starting in 2011, Asmus personally

created and implemented the use of the Disclosure. The Disclosure alerts and educates patients as

to the employment status of physicians providing medical services at defendant’s facilities. The

Disclosure “is one of the very first forms presented and explained to patients by the registration

staff.” On March 19, 2012, both Dr. Prentiss and Dr. Smith were independent

contractors/physicians. Neither Dr. Prentiss nor Dr. Smith has ever been employed by defendant

or received a paycheck as an employee of defendant. When plaintiff underwent his procedure on

March 19, 2012, neither Dr. Prentiss nor Dr. Smith was listed as an employee physician on the

Disclosure. As independent physicians on defendant’s medical staff, Dr. Prentiss and Dr. Smith

would have to provide proof of insurance. Attached to Asmus’s amended affidavit were certificates

of liability insurance for both physicians indicating that they were insured through Dreyer Medical

Group, Ltd., at the time of the alleged occurrence.




                                                - 10 -
2022 IL App (2d) 210411-U


¶ 22   Plaintiff filed a reply to defendant’s response in opposition to his motion to strike Asmus’s

affidavit. Plaintiff argued that Asmus’s amended affidavit did not comply with Illinois Supreme

Court Rule 191 (eff. Jan. 4, 2013). Plaintiff requested the court to strike the amended affidavit or

deny leave to file the amended affidavit. Plaintiff also argued that defendant never before tendered

the certificates of liability insurance, and they should therefore be stricken as a discovery abuse.

¶ 23   The trial court granted defendant’s motion for summary judgment. The court found that it

was “an undisputed material question of fact that the physicians were not employed by or actual

agents of defendant.” Further, the court determined that there was no evidence that defendant “held

out” Dr. Prentiss or Dr. Smith as an agent or that defendant acted in a manner that would lead a

reasonable person to conclude that the physicians were its employees or agents. Additionally, the

court concluded that there was no evidence to lead a reasonable person to conclude that defendant

had knowledge of acts that created the appearance of authority of Dr. Prentiss or Dr. Smith and

that defendant had acquiesced as to those acts. Finally, the court stated that there was no evidence

that plaintiff relied on any representations by defendant. The court also granted defendant’s motion

to strike paragraphs five and six of plaintiff’s affidavit because of new factual assertions therein

that contradicted plaintiff’s prior testimony and admissions. The court declined to strike Asmus’s

amended affidavit, finding that amended affidavit cured any objections to the “form or personal

knowledge of *** Asmus about the non-employment of Dr. Prentiss or Dr. Smith by [defendant].”

The court also found that an objection regarding Asmus’s knowledge of when plaintiff signed the

Disclosure was not material to the question of actual or apparent agency. This timely appeal by

plaintiff followed.

¶ 24                                      II. ANALYSIS




                                                - 11 -
2022 IL App (2d) 210411-U


¶ 25   On appeal, defendant raises three issues. He argues that summary judgment in favor of

defendant was erroneous because genuine issues of material fact remained as to whether defendant

was liable for the negligence of Dr. Prentiss and Dr. Smith. Plaintiff also argues that the trial court

erroneously struck portions of the affidavit attached to his response to defendant’s motion for

summary judgment and that the trial court should have stricken Asmus’s amended affidavit.

¶ 26                                   A. Standard of Review

¶ 27   “The purpose of summary judgment is not to try an issue of fact, but rather to determine

whether one exists.” Mydlach v. DaimlerChrysler Corp., 226 Ill. 2d 307, 311 (2007). Summary

judgment is proper when the pleadings, depositions, and admissions on file, along with any

affidavits, establish that there are no genuine issues of material fact and the moving party is entitled

to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2020); Gilbert, 156 Ill. 2d at 517-18;

Talerico v. Village of Clarendon Hills, 2021 IL App (2d) 200318, ¶ 18. A court ruling on a

summary judgment motion must construe the evidence strictly against the movant and liberally in

favor of the opponent. Gilbert, 156 Ill. 2d at 518. Although a plaintiff is not required to prove his

case at the summary judgment stage, he or she must present some sort of factual basis that would

arguably entitle him or her to judgment. Connor v. Merrill Lynch Realty, Inc., 220 Ill. App. 3d

522, 528 (1991). We review de novo a grant of summary judgment. Mizyed v. Palos Community

Hospital, 2016 IL App (1st) 142790, ¶ 35.

¶ 28   In general, we review a trial court’s decision on a motion to strike an affidavit for an abuse

of discretion. U.S. Bank, National Ass’n v. Avdic, 2014 IL App (1st) 121759, ¶ 18. However, when

a trial court rules on a motion to strike an affidavit in conjunction with a motion for summary

judgment, we review the court’s ruling on the motion to strike on a de novo basis. National Tractor

Parts, Inc. v. Caterpillar Logistics, Inc., 2020 IL App (2d) 181056, ¶ 73; U.S. Bank, National




                                                 - 12 -
2022 IL App (2d) 210411-U


Ass’n, 2014 IL App (1st) 121759, ¶ 18. Moreover, when a court rules on a motion to strike, only

the “tainted portions” of the affidavit should be stricken and any remaining portions that satisfy

Rule 191(a) should be saved. Murphy v. Urso, 88 Ill. 2d 444, 462-63 (1981).

¶ 29                                        B. Affidavits

¶ 30   We first address plaintiff’s arguments addressed to the trial court’s rulings on the affidavits.

Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013) provides, in pertinent part, as follows:

       “Affidavits in support of and in opposition to a motion for summary judgment under

       section 2-1005 of the Code of Civil Procedure *** shall be made on the personal

       knowledge of the affiants; shall set forth with particularity the facts upon which the claim,

       counterclaim, or defense is based; shall have attached thereto sworn or certified copies of

       all documents upon which the affiant relies; shall not consist of conclusions but of facts

       admissible in evidence; and shall affirmatively show that the affiant, if sworn as a witness,

       can testify competently thereto.” Ill. S. Ct. R. 191(a) (eff. Jan. 4, 2013).

In the summary judgment context, affidavits serve as a substitute for trial testimony. Berke v.

Manilow, 2016 IL App (1st) 150397, ¶ 21. However, “[a] party may not create a genuine issue of

material fact by taking contradictory positions, nor may he remove a factual question from

consideration just to raise it anew when convenient.” Chmielewski v. Kahlfeldt, 237 Ill. App. 3d

129, 132 (1992); see also Morris v. Margulis, 197 Ill. 2d 28, 37 (2001) (“[A] party’s later

submission of an affidavit inconsistent with that party’s deposition testimony will not raise a

disputed issue of fact to prevent the entry of summary judgment”). Thus, while a witness’s affidavit

“may expand and clarify opinions *** and uncertain statements made in a prior deposition,” the

witness may not contradict deliberate testimony. Wehde v. Regional Transportation Authority, 237

Ill. App. 3d 664, 683 (1992). The policy behind this rule is that once a party has given sworn




                                                - 13 -
2022 IL App (2d) 210411-U


testimony, he should not be allowed to commit perjury and change his testimony so as to avoid the

consequences of his prior testimony. Smith v. Ashley, 29 Ill. App. 3d 932, 935 (1975). With these

principles in mind, we turn to the affidavits at issue.

¶ 31                                    1. Plaintiff’s Affidavit

¶ 32   Plaintiff first argues that the trial court erroneously struck paragraphs five and six from his

affidavit in opposition to defendant’s motion for summary judgment. According to plaintiff, the

fact that he testified that he did not know exactly how many documents he signed while a patient

at defendant’s facility does not foreclose him from testifying about when he signed any particular

document and his state of mind at the time. Defendant responds that the trial court properly struck

paragraphs five and six from plaintiff’s affidavit because they contradict plaintiff’s sworn

testimony offered on multiple occasions. In particular, defendant contends that at no point prior to

his affidavit did plaintiff contest the authenticity of the Disclosure. We agree with defendant.

¶ 33   The Disclosure contains the signature of a “Christopher Dix” and bears a handwritten date

of March 19, 2012, and a handwritten time of “1433” or 2:33 p.m. 1 At his deposition, plaintiff had

a difficult time remembering which forms and how many forms he signed upon his admission.

Plaintiff testified that he “would be guessing” when asked if he signed more than one form upon

admission. He subsequently stated that if he sees a form, he can tell if it contains his signature.

Plaintiff was presented with 13 separate forms signed by plaintiff throughout his medical treatment

at defendant’s facility. Plaintiff disputed the authenticity of his signature on only one of these

documents—the Consent for Anesthesia or Pain Management Services form. Almost one year

after his deposition, plaintiff submitted answers to defendant’s requests to admit facts and

genuineness of documents. In his answers, plaintiff again denied signing the Consent for


       1
           The parties do not dispute that 2:33 p.m. was prior to the time of plaintiff’s surgery.


                                                 - 14 -
2022 IL App (2d) 210411-U


Anesthesia or Pain Management Services form, but admitted signing the Disclosure. Plaintiff also

stated in his answers that, at the time he signed the Disclosure, “it did not contain the handwritten

time nor did the Plaintiff write the time on [the Disclosure].” Subsequently, in his response in

opposition to defendant’s motion for summary judgment, plaintiff offered an affidavit in which he

recalled signing the Disclosure after his surgery while “heavily medicated.”

¶ 34   Based on this record, paragraphs five and six of plaintiff’s affidavit were properly stricken

because the statements therein are inconsistent with plaintiff’s prior deposition testimony and his

answers to defendant’s request to admit facts and genuineness of documents. At his deposition,

plaintiff admitted that he “would be guessing” as to how many documents he signed upon his

admission and he raised no objection to the circumstances surrounding the signing of any form

aside from the Consent for Anesthesia or Pain Management Services form. Further, in his answers

to defendant’s request to admit facts and genuineness of documents, plaintiff admitted signing the

disclosure. Although he stated in his answers that, at the time of signing, the document did not

contain a time stamp and he did not write the time on the Disclosure, we would not expect a time

designation to appear on the document prior to signing. More importantly, plaintiff did not object

to the time of the signature or indicate that he was in an altered mental state when he signed the

Disclosure. In his affidavit, however, and despite never previously objecting to any aspect of the

Disclosure other than to the presence of the time stamp, plaintiff recalled that he signed the

Disclosure after the procedure and furthermore that he did so while he was in an altered mental

state. Because the statements plaintiff made in paragraphs five and six of his affidavit are

inconsistent with his prior testimony and admissions, they were properly stricken. See Burton v.

County of Jackson, 246 Ill. App. 3d 677, 681 (1993) (noting that affidavit testimony that




                                               - 15 -
2022 IL App (2d) 210411-U


contradicted earlier deposition testimony that the plaintiff had no recollection as to what happened

was insufficient to create a factual dispute for purposes of summary judgment).

¶ 35   In so holding, we note that plaintiff cites to Lassai v. Holy Cross Hospital, 224 Ill. App. 3d

330 (1991), in support of his position. The Lassai court held that a negative response to broad

questions regarding whether the deponent could recall “anything else” that involved the care and

treatment of his father at the defendant hospital did not rise to the level of an unequivocal

admission so as to constitute a contradiction to his statements in a subsequent affidavit. Lassai,

224 Ill. App. 3d at 334. In this case, plaintiff was not presented with the type of open-ended

questions at issue in Lassai. Thus, defendant’s reliance on Lassai is unavailing.

¶ 36                               2. Asmus’s Amended Affidavit

¶ 37   Plaintiff also asserts that Asmus’s amended affidavit should have been stricken by the trial

court for two principal reasons. 2 Plaintiff first contends that paragraph six of the amended affidavit,

in which Asmus states that the Disclosure “is one of the very first forms presented and explained

by the registration staff” violates Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013) because it

is conclusory and not within Asmus’s personal knowledge. However, as defendant’s vice president

of legal affairs and general counsel and the creator of the Disclosure, Asmus would certainly have

personal knowledge as to the custom used by the registration staff to present to patients a form he

created and implemented the use of. See Safeway Insurance Co. v. Ebijimi, 2018 IL App (1st)


       2
           Plaintiff purports to address his argument to both of Asmus’s affidavits. However,

defendant moved to withdraw Asmus’s first affidavit, the trial court’s order discusses the amended

affidavit, and the substance of plaintiff’s arguments on appeal address the amended affidavit. Thus,

we limit our discussion to the amended affidavit.




                                                 - 16 -
2022 IL App (2d) 210411-U


170862, ¶ 39 (noting that an affidavit satisfies the requirements of Rule 191(a) if it appears that

the affidavit is based on the personal knowledge of the affiant and there is a reasonable inference

that the affiant could competently testify to its contents). Thus, we conclude that this information

was not conclusory and was within Asmus’s personal knowledge.

¶ 38    Plaintiff also contends that all but two of the remaining paragraphs of the amended affidavit

are “impertinent.” The paragraphs about which plaintiff complains: (1) set forth Asmus’s position

for defendant (vice president of legal affairs and general counsel); (2) state that Dr. Prentiss and

Dr. Smith were independent contractors/physicians and have never been employed by or received

a paycheck from defendant; (3) indicate that neither Dr. Prentiss nor Dr. Smith was listed as an

employee physician on the Disclosure when plaintiff underwent his procedure; (4) state that as

independent physicians, Drs. Prentiss and Smith would have to provide proof of insurance and did

so as evidenced by certificates of insurance attached to the amended affidavit showing they were

insured by Dreyer Medical Group, Ltd. Plaintiff, however, fails to explain why these paragraphs

are “impertinent.” Nor does he cite authority in support of this claim. As such, plaintiff has

forfeited these claims. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (requiring the appellant’s brief

to contain the contentions of the appellant and the reasons therefor, with citation of the authorities

and the pages of the record relied on); People v. Soskin, 2021 IL App (2d) 191017, ¶ 39 (holding

that the failure to comply with rules requiring that a party raise arguments and provide citation to

legal authority or the record results in forfeiture); In re Marriage of Woodrum, 2018 IL App (3d)

170369, ¶ 63 (observing that the failure to develop an argument on appeal and provide authority

in support thereof results in forfeiture). Thus, the trial court properly declined to strike Asmus’s

amended affidavit.

¶ 39                                    C. Summary Judgment




                                                 - 17 -
2022 IL App (2d) 210411-U


¶ 40   Under Illinois law, medical providers can only be held vicariously liable for the conduct of

an alleged agent under certain circumstances. Gilbert, 156 Ill. 2d at 523. For instance, a hospital

may be held responsible for the conduct of medical professionals when there is an employment or

agency relationship. Advincula v. United Blood Services, 176 Ill. 2d 1, 31 (1996); Groeller v.

Evergreen Healthcare Center, LLC, 2015 IL App (1st) 140932, ¶ 21. Plaintiff argues that the trial

court improperly granted summary judgment in defendant’s favor because he “met the legal

standard showing that the attending physicians were agents or apparent agents of [defendant]

making [defendant] vicariously liable for medical battery.”

¶ 41                     1. Employment or Actual Agency Relationship

¶ 42   Aside from a passing statement located on the final page of his written brief that “[w]ho

Dr. Prentiss worked for is anybody’s ‘guess,’ ” nowhere does plaintiff assert a question of fact

exists as to Dr. Prentiss’s employment status. Thus, plaintiff has forfeited any argument that Dr.

Prentiss is an employee of defendant. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020); Soskin, 2021

IL App (2d) 191017, ¶ 39; In re Marriage of Woodrum, 2018 IL App (3d) 170369, ¶ 63. As for

Dr. Smith, defendant concedes that he “appears not to be an employee of Rush-Copley because of

the omission of his name on the Disclosure form.” Despite this concession, plaintiff suggests

elsewhere in his brief that Dr. Smith’s employment status with defendant is still in question. We

disagree.

¶ 43   At his deposition, Dr. Smith testified that in March 2012, the time of the occurrence, he

was an employee of Dreyer Medical Group and merely had surgical privileges at defendant’s

facility. Dr. Smith further elaborated that he was not an employee of defendant in March 2012, has

never been an employee of defendant, has never received a paycheck from defendant, and has

never been issued a W2 form by defendant. In his amended affidavit, Asmus also stated that Dr.




                                               - 18 -
2022 IL App (2d) 210411-U


Smith was an “independent contractor/physician” and has never been employed by or received a

paycheck from defendant.

¶ 44   Notwithstanding the foregoing, plaintiff argues that Dr. Smith made “contradictory

statements *** about who actually employed [him].” Plaintiff suggests that this contradictory

testimony alone establishes that there is a question of fact as to Dr. Smith’s employment status in

March 2012. It is true that Dr. Smith initially testified that he worked for “Advocate.” However,

later in his deposition, he stated that he was “an employee of Dreyer Medical Group which [was]

sold to Advocate and became Advocate Medical Group or Advocate Dreyer.” We do not view Dr.

Smith’s initial testimony that he worked for Advocate to be contradictory to his later testimony.

Rather, the latter testimony was a clarification of the earlier testimony. That is, Dr. Smith worked

for Dreyer Medical Group at the time of the occurrence, but that entity was later acquired by

Advocate Medical Group. More importantly, the entity for whom Dr. Smith actually worked is

irrelevant as it is clear that he never worked for defendant. As noted above, in his deposition, Dr.

Smith testified that he was not an employee of defendant in March 2012, has never been an

employee of defendant, has never received a paycheck from defendant, and has never been issued

a W2 form by defendant. Dr. Smith’s testimony was corroborated by the statements in Asmus’s

amended affidavit that Dr. Smith was an “independent contractor/physician” and has never been

employed by or received a paycheck from defendant. Plaintiff presented no contrary evidence.

¶ 45   Continuing, plaintiff asserts that Dr. Smith could have never worked for Advocate because,

according to the Illinois Secretary of State, Advocate did not acquire Dreyer Medical Group until

December 31, 2015, and Dr. Smith retired in September 2013. As stated above, however, the entity

that actually employed Dr. Smith is irrelevant as it is clear that he was never employed by

defendant.




                                               - 19 -
2022 IL App (2d) 210411-U


¶ 46   In short, the relevant testimony shows that Dr. Smith was not an employee of defendant at

the time of the relevant occurrence in March 2012. Accordingly, there is no question of fact as to

whether Dr. Smith was an employee or actual agent of defendant at the time of plaintiff’s care.

Moreover, plaintiff forfeited any claim that Dr. Prentiss was an employee or actual agent at the

time of his care by failing to develop such an argument in his brief on appeal. Accordingly, we

agree with the trial court that defendant cannot be held vicariously liable for the alleged negligent

conduct of Dr. Prentiss or Dr. Smith based on an employment or actual agency relationship.

¶ 47                             2. Apparent Agency Relationship

¶ 48   A hospital may be vicariously liable pursuant to the doctrine of apparent agency for the

negligence of a physician who is an independent contractor. York v. Rush-Presbyterian-St. Luke’s

Medical Center, 222 Ill. 2d 147, 179 (2006). “Apparent authority in an agent is the authority which

the principal knowingly permits the agent to assume, or the authority which the principal holds the

agent out as possessing.” Gilbert, 156 Ill. 2d at 523. “If a patient knows, or should have known,

that the treating physician is an independent contractor, then the hospital will not be liable.”

Gilbert, 156 Ill. 2d at 522.

¶ 49   For a hospital to be vicariously liable for negligent medical treatment rendered in the

hospital by an independent-contractor physician under the doctrine of apparent authority, the

plaintiff must establish that: (1) the hospital, or its agent, acted in a manner that would lead a

reasonable person to conclude that the individual who was alleged to be negligent was an employee

or agent of the hospital; (2) where the acts of the agent create the appearance of authority, the

plaintiff must also prove that the hospital had knowledge of and acquiesced in them; and (3) the

plaintiff acted in reliance upon the conduct of the hospital or its agent, consistent with ordinary

care and prudence. Gilbert, 156 Ill. 2d at 525. As noted, the first two prongs of the Gilbert test are




                                                - 20 -
2022 IL App (2d) 210411-U


frequently grouped together and have been referred to as the “holding out” elements. Gilbert, 156

Ill. 2d at 525. We refer to the third prong as the “justifiable reliance” element. The “holding out”

elements are satisfied if the hospital holds itself out as a provider of emergency room care without

informing the patient that the care is provided by independent contractors. Gilbert, 156 Ill. 2d at

525. Stated differently, the “holding out” elements are not satisfied if the evidence demonstrates

that the patient was placed on notice of the independent contractor status of the physicians. Wallace

v. Alexian Brothers Medical Center, 389 Ill. App. 3d 1081, 1087 (2009). The third prong—

justifiable reliance—focuses on whether the plaintiff justifiably relied on the holding out of the

hospital that the physicians were its agents or employees when accepting treatment. Scardina, 308

Ill. App. 3d at 365. The justifiable-reliance prong is satisfied if the plaintiff relies upon the hospital

to provide complete emergency room care, rather than upon a specific physician. Gilbert, 156 Ill.

2d at 525.

¶ 50    Instructive to our analysis is Wallace, 389 Ill. App. 3d 1081. In that case, the plaintiff

brought an action against the defendant hospital (hospital), seeking to hold it vicariously liable for

the conduct of certain doctors who treated the plaintiff’s minor daughter in the emergency room.

Soon after the plaintiff’s arrival at the hospital, she signed a consent form which read in relevant

part as follows:

        “I understand that physicians who provide professional services to me such as my

        attending physician and consulting physicians, are not the employees or agents of [the

        hospital], but they are independent contractors who will be providing their specialized

        services on my behalf and as such will be my employees or agents. [The hospital] is not

        responsible for the services these physicians provide. These physician’s and their

        employee’s services will be billed separately.




                                                  - 21 -
2022 IL App (2d) 210411-U


                                                ***

       I acknowledge that I have read this consent form (or a large print version) and have

       had the opportunity to ask questions.” (Emphasis in original.)

The hospital moved for partial summary judgment, arguing that there was no genuine issue of

material fact regarding whether there was an apparent agency relationship between it and the

attending physicians. In support of its motion, the hospital attached, inter alia, the consent form

signed by the plaintiff. The trial court granted the hospital’s motion, and the plaintiff appealed.

¶ 51   On appeal, the reviewing court, in analyzing the “holding out” elements of the Gilbert test

noted that “if [the] plaintiff knew or should have known that [the attending physicians] were

independent contractors, then [the hospital] cannot be held vicariously liable.” Wallace, 389 Ill.

App. 3d at 1087 (citing Gilbert, 156 Ill. 2d at 522). In other words, “if [the] plaintiff was placed

on notice of the independent contractor status of these doctors, ‘it would be unreasonable’ for her

to assume that they were employed by [the] defendant and, thus, she could not sustain an apparent

agency claim against defendant.” Wallace, 389 Ill. App. 3d at 1087 (citing York, 222 Ill. 2d at

202). The court determined that the plaintiff signed a consent form that clearly indicated that the

hospital contracted with independent physicians to provide services to patients. Wallace, 389 Ill.

App. 3d at 1088. Thus, the court held, the plaintiff knew or should have known that the attending

physicians were independent contractors. Wallace, 389 Ill. App. 3d at 1088.

¶ 52   Turning to the facts in this case, the admissible evidence of record establishes that shortly

after his arrival at defendant’s emergency room, plaintiff was presented with the Disclosure. The

Disclosure specifically identified by name the 52 physicians who were employees at defendant’s

facility. The Disclosure further provided that if any physician is not listed on the form, then he or

she is not an agent or employee of defendant. Plaintiff initialed and signed the Disclosure. The




                                                - 22 -
2022 IL App (2d) 210411-U


Disclosure stated, in bold print, that, as the signatory, plaintiff had read the form, understood it,

and had the opportunity to ask questions. Thus, by signing the form, plaintiff acknowledged that

he was aware that if his physicians were not specifically listed on the form, then they were not

employees or agents of defendant. Neither Dr. Prentiss nor Dr. Smith was listed on the form.

Because the status of Dr. Prentiss and Dr. Smith was clearly set out in the Disclosure, plaintiff

knew or should have known that they were independent contractors.

¶ 53   Plaintiff suggests, however, that because he never met Dr. Smith prior to surgery, he should

not be bound by the Disclosure. It is undisputed that plaintiff did not speak with Dr. Smith prior

to the procedure. However, that is because Dr. Smith’s involvement was not planned. Dr. Smith

was only called upon to participate in plaintiff’s procedure when a catheter became necessary.

Plaintiff was made aware that such an intervention may occur when he signed a form entitled

“Consent for Medical/Surgical Procedures.” That form explicitly stated:

       “I understand that my doctor may chose other practitioners, including residents *** to do

       or help with procedures. These practitioners may perform significant surgical tasks

       including: opening and closing incisions, harvesting grafts, dissecting tissue, removing

       tissue, implanting devices, and altering tissues. All qualified practitioners will only perform

       tasks that are within their scopes of practice and for which they have been granted clinical

       privileges.”

During his deposition, plaintiff admitted that he signed the consent form. Moreover, plaintiff cites

no case law supporting any argument that a failure to meet with every physician prior to a

procedure somehow establishes the “holding out” elements with respect to the unmet members of

the surgical team. Compare Steele v. Provena Hospitals, 2013 IL App (3d) 110374, ¶ 138 (citing

York, 222 Ill. 2d at 182) (noting that a hospital prevails on the “holding out” elements if “ ‘the




                                               - 23 -
2022 IL App (2d) 210411-U


patient is in some manner put on notice of the independent status of the professionals with whom

he might be expected to come into contact.’ ” (Emphasis supplied.)).

¶ 54   Plaintiff also argues that because the Disclosure does not specifically state that defendant

uses third-party physicians for urology, a reasonable person could not deduce that the urologist on

call, in this case, Dr. Smith, was not defendant’s agent. The second paragraph of the Disclosure

stated that any physician who provided one of the types of the medicine listed was automatically

excluded as an employee of defendant. However, we do not read that paragraph to imply that

anyone with a practice not listed in the paragraph was an employee. If there was any such

implication, the third paragraph dispelled it by stating plainly that the only physicians who were

defendant’s employees were those listed alphabetically under “Employed Physicians.” The line

below the third paragraph stated plainly that any physician not listed was not an employee.

Accordingly, we reject this argument.3

¶ 55   In short, it is plaintiff’s burden to show a factual basis establishing defendant acted in a

manner that would lead a reasonable person to conclude that it held out Dr. Prentiss and Dr. Smith

as its agents. Construing the evidence strictly against defendant and liberally in favor of plaintiff,

we conclude that nothing in the record forms such a basis or reasonable inference as to either

physician. Accordingly, plaintiff failed to satisfy the “holding out” elements. Since plaintiff failed

to establish the “holding out” elements we need not consider the issue of justifiable reliance. See




       3
           Plaintiff also reiterates his claim that he was not presented with the Disclosure until after

his procedure. However, this argument is based on paragraphs five and six of his affidavit which

were properly stricken. Therefore, there is no admissible evidence to establish that the Disclosure

was signed after plaintiff’s procedure.



                                                 - 24 -
   2022 IL App (2d) 210411-U


   Bagent v. Blessing Care Corp., 224 Ill. 2d 154, 163 (2007) (observing that if the plaintiff fails to

   establish any element of the cause of action, summary judgment for the defendant is proper). The

   trial court therefore properly granted defendant summary judgment.

¶ 56                                      III. CONCLUSION

   ¶ 57   For the reasons set forth above, we affirm the judgment of the circuit court of Kane County.

   ¶ 58   Affirmed.




                                                  - 25 -